Citation Nr: 1207010	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-00 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from June 1949 to September 1952 and from March 1954 to December 1970, including service in Korea and Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the above claims.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In August 2005, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran did not perfect a timely appeal.  

2.  Evidence relevant to the Veteran's claim received since the August 2005 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

3.  Competent evidence has been presented of a current diagnosis of PTSD based on an in-service stressor.




CONCLUSIONS OF LAW

1.  The August 2005 RO decision denying the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence relevant to the claim for service connection for PTSD received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Service connection for PTSD is established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's PTSD claim and grants service connection for the disability.  As such, no discussion of VA's duty to notify and assist is necessary.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Veteran was initially denied service connection for PTSD in August 2005.  The RO denied service connection based on the lack of a verified stressor.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a claim to reopen in June 2007.  Following a careful review of the evidence of record, the Board finds that evidence has been submitted following the RO's final decision in August 2005 that is sufficient to reopen the Veteran's claim for service connection as it is "new" within the meaning of 38 C.F.R. § 3.156.  

This evidence includes statements in correspondence of record and during VA medical treatment and examinations regarding stressful events in Korea and Vietnam.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claim since it demonstrates that the Veteran was in fear of hostile military activity.  As new and material evidence has been presented, the claim is reopened.  

The Board will now address the issue of entitlement to service connection for PTSD on the merits.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

38 C.F.R. § 3.304(f), the regulation governing the establishment of service connection for PTSD, was modified effective July 13, 2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010) (corrected a clerical error in the Federal Register publication of July 13, 2010).  This change is effective for all claims, such as the present claim, currently pending before VA.  This change had the effect of liberalizing the evidentiary requirements for verification of a veteran's claimed stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a veteran's lay testimony alone may establish the incurrence of an in-service stressor if such stressor is consistent with the circumstances of the veteran's service, involves a fear of hostile military or terrorist activity, and is found by a VA psychiatrist or psychologist to be sufficient to support a diagnosis of PTSD.  Clear and convincing evidence to the contrary may, however, rebut such a presumption.  Id.

The Veteran's service personnel records confirm that he served in Korea from August 1950 to January 1952 and from February 1961 to June 1962 as a dry clean specialist and later as a radio team chief and in the Republic of Vietnam from July 1969 to March 1970 as an area communication chief.  During his service, the Veteran participated in the Vietnam Counter Offensive IV, V and VI; Vietnam Tet Counter Offensive; CFF Intervention; First UN Counteroffensive, CCF Spring Offensive; UN Summer-Fall Offensive; Second Korean Winter, Vietnam Summer-Fall, and Tet 69 Counteroffensive.  In correspondence of record received October 2005, the Veteran stated that while in Vietnam, he experienced attacks with rocket propelled grenades that were nightly and remembered seeing blood everywhere.  During a VA examination in June 2005, the Veteran reported seeing a tremendous amount of death during the Korea and Vietnam wars.  He witnessed seeing dead people floating in rivers, hanging from trees, and lying on the roadside.  His barracks and compounds were constantly attacked while he was in combat.  He was diagnosed as having PTSD and depressive disorder.  During the March 2006 VA examination, the Veteran reported combat deployment in both Korea and Vietnam and seeing people killed and having friends die in combat.  He was diagnosed as having depressive disorder.  The examiner commented that he did not have overt PTSD symptomatology.  In a letter received July 2010, a VA psychologist stated that the Veteran had been diagnosed as having PTSD, depression, and a cognitive disorder.

The reported stressors are consistent with the circumstances of the Veteran's service during the Korea and Vietnam wars.  Since they involve a fear of hostile military activity, his lay statements are sufficient to establish the occurrence of the alleged stressor.  In addition, although the March 2006 VA examiner stated that the Veteran did not have overt PTSD symptomatology, the Veteran was diagnosed as having PTSD by the June 2005 examiner and the VA psychiatrist in the July 2010 letter who also found the reported stressful events sufficient to support a diagnosis of PTSD.  Therefore, in light of the liberalized evidentiary requirement for a showing of PTSD due to in-service events, service connection for PTSD is warranted and is hereby granted.


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.

Service connection for PTSD is granted.


REMAND

TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  In his application for TDIU, the Veteran reported last working in January 2004 as a self-employed repairman, but his headaches and depressive disorder prevented him from being gainfully employed, though he had worked marginally until 2007.  See Substantive Appeal dated December 2009 and Letter from the Veteran received October 2011.  

During the August 2007 VA examination, the Veteran reported having to work less due to his constant headaches.  The examiner stated that the Veteran was service connected for residuals of prostate cancer, left foot injury, and migraine headaches, which did not render him totally unemployable for all physical and/or sedentary labor.  The functional impact of the service-connected hearing loss and PTSD were separately assessed.  It was found that the Veteran was not considered unemployable due to mental health problems as he was self-employed and could take time off when needed.  No opinion was offered on whether the Veteran's hearing impairment affected his employment.  The letter received in July 2010 from a VA psychiatrist states the Veteran needs continual medication monitoring and numerous support for not only his psychological problems and the symptoms he experiences can decrease and increase with intensity according to stress.  

Although the record shows that he is not currently employed and that his service-connected disabilities affect his employment, it is unclear the extent to which his service-connected disabilities affect his employability.  The Veteran's representative argues that VA has not considered the combined effects of the Veteran's service-connected disabilities.  The Board agrees.  As shown above, there has not been a VA examination that considered all the Veteran's service-connected disabilities together to address the cumulative effect on his employability, including the Veteran's PTSD that was granted in this decision.  

In addition, in a brief dated January 2012, the Veteran's representative stated that the Veteran was seeking an increased rating for his service-connected psychiatric disability, which was depressive disorder, as the condition had worsened.  Generally, the Board would refer this matter to the RO for consideration in the first instance.  Here, however, the adjudication of claim of an increased rating for a depressive disorder may impact the TDIU claim presently on appeal.  Thus, the Board finds that the informal psychiatric disability claim must be remanded to the RO because it is inextricably intertwined with the Veteran's TDIU claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75, (U.S. Oct. 3, 2011).  

In any event, the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a), and VA's duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  On remand, the Veteran should be afforded a VA examination to obtain a medical opinion in order to determine the effect of the Veteran's service-connected migraine headaches, depressive disorder, residuals of adenocarcinoma, bilateral hearing loss, a left foot injury, and impotence on his ability to obtain and retain employment.  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit statements describing fully the impact of his service-connected migraine headaches, depressive disorder, residuals of adenocarcinoma, bilateral hearing loss, a left foot injury, and impotence on his ability or inability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his depressive disorder.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  

The examiner should then provide an opinion as to whether the Veteran's combined service-connected disabilities, either alone or in the aggregate, renders him unable to secure and follow a substantially gainful occupation.  The examiner should note that this opinion is without regard to the Veteran's age or the impact of any nonservice-connected disabilities on his ability to secure or follow a substantially gainful occupation.  

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  Then, adjudicate the Veteran's claim for an increased rating for a depressive disorder and thereafter readjudicate the TDIU claim.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


